DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on March 16, 2022 is acknowledged.
Applicant's election with traverse of the normalizers has-let-7a, has-miR-103, and has-miR-125a-5p and the discriminator has-miR-146b in the reply filed on March 16, 2022 is acknowledged.  The traversal is on the ground(s) that all of the miRNAs can be employed in the method in the same manner.  This argument has been fully considered but is not found persuasive. The genes would be regarded as having the same or corresponding technical feature if they had a common property or activity (which they do) AND if they shared a significant structural element that is essential to the common property or activity. The election of species requirement is maintained because the recited genes do not share a significant structural element that is essential to the common property or activity. See MPEP 1850 III B. “Markush Practice”. The requirement is still deemed proper and is therefore made FINAL.

3.	Claims 1-13 are currently pending. 
Claims 6 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter (either a nonelected invention or nonelected miRNAs), there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims are drawn to a method of classifying thyroid nodules based on miRNA expression levels.  The claims recite a correlation between miRNA expression levels and thyroid nodules. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  

The claims recite a step of correlation between the expression level of the normalizing microRNA with at least one discriminating microRNA. The broadest reasonable interpretation of the “correlation” step is that it may be accomplished by a mental processes. For example, one may “correlate” the expression levels by thinking about how a change in the normalizing microRNA results in a similar or opposite change in the discriminating microRNA. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 

An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions claims 1 recites a step of measuring the expression level of the miRNA.  Claim 7 further requires a) collecting thyroid tissue sample; b) extracting nucleic acids from the sample of step (a); c) measuring the expression level of at least one normalizing microRNA and at least one discriminating microRNA. Claim 8 depends from claim 7 and states that step (a) is performed by fine-needle aspiration puncture or solid or liquid biopsy; wherein step (c) is performed using a technique selected from the group consisting of RT-PCR, qPCR, sequencing, Nanostring, PCR-Digital, microarrays, fragment analysis, gel electrophoresis, immunohistochemistry, mass spectrometry, and combinations thereof; and wherein step (d) is performed by using an algorithm. Claim 9 depends from claim 7 and further comprises a1) preparing the sample collected in step (a) before performing step (b); b1) purifying the nucleic acids obtained in step (b); b2) cDNA synthesis from the nucleic acids obtained in step (b1); and b3) optionally, preamplification prior to step (c). These additionally recited steps are not considered to integrate the judicial exceptions into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exceptions. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions claims 1 recites a step of measuring the expression level of the miRNA.  Claims 7-9 also recite further steps/elements in addition to the judicial 
The steps are recited at a high level of generality. Obtaining a sample and extracting RNA in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Measuring the expression level of miRNA merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents (primers or probes). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Chen (Modern Pathology 2008 21, 1139-1146) teaches extracting RNA from thyroid tissues for miRNA analysis.  Chen teaches RNA from paraffin-embedded tissues was extracted using Ambion RecoverAll Total Nucleic Acid Isolation kit. For FNA samples, the initial lysis protocol was modified as these samples were initially collected in the RLT lysis buffer of the Qiagen RNeasy kit. For these specimens, 200–400 ml of lysis buffer from the Ambion mirVana miRNA isolation kit was added, and total RNA was then extracted organically using acid phenol:chloroform and was purified through glass-fiber-filtered column, following manufacturer’s protocol. Chen teaches that quantitative RT-PCR (qRT-PCR) was performed using an ABI PRISM 7000 Sequence Detection System. Reverse transcription for each specific miRNA was performed using 10 ng RNA for 10 ml reverse transcription reaction, 
	
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

 

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claims 1-5 and 7-9 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method for classifying thyroid nodule, yet the method only requires measuring the expression level of miRNAs and correlating the expression level of normalizing miRNA with a discriminating miRNA.  Thus it is not clear if applicant intends to cover only a method of measuring the expression level of miRNAs and correlating the expression level of normalizing miRNA with a discriminating miRNA OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 


Claim Rejections - 35 USC § 112(a)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
The claims are drawn to a method for classifying a thyroid nodule. The claims broadly encompass being able to classify a thyroid nodule as benign, suspicious, malignant, etc.  In fact claim 5 states that the method can classify a thyroid nodule as benign, malignant, medullary thyroid cancer, papillary thyroid carcinoma and its variants, follicular thyroid carcinoma and its variants, insular thyroid carcinoma, noninvasive follicular thyroid neoplasm with papillary-like nuclear features (NIFTP), goiter and its variants, thyroiditis and its variants, adenomas and their variants, Hurthle cells in thyroid and their variants, and thyroid hyperplasias and their variants.
The method comprises a step of “measuring” the expression level of the following normalizing miRNA: hsa-let-7a, hsa-miR-103, and hsa-miR-125a-5p and the following discriminating miRNA: hsa-miR-146b. Claim 7 (and its dependents) clarify that the miRNAs are measured in thyroid tissue samples.  However the rest of the claims encompass being able to classify a thyroid nodule based on the level of miRNA expression in any sample type (i.e., blood, saliva, stool, thyroid tissue, etc.).
The method comprises a step of “correlation” between the expression levels of the normalizing microRNAs and the discriminating microRNA. It is noted that if two things correlate, a change in one thing results in a similar or opposite change in the other thing.  Here the claims do not set forth how the expression level of hsa-let-7a, hsa-miR-103, and hsa-miR-125a-5p “correlates” with the expression level of hsa-miR-146b.  Further the claims do not set forth how these “correlations” allow one to classify a thyroid nodule. 
	The specification (Example 2) teaches that the inventors initially considered 96 miRNAs. The expression of these 96 initial candidate microRNAs in 80 indeterminate thyroid nodules (40 benign and 40 malignant--postoperative tissues) was analyzed and then only those microRNAs that expressed in at least 95% of the samples were selected. This analysis selected 65 microRNAs, being 10 candidates for normalizers and the remaining 55 candidates for discriminators. The selection of the 10 candidates for normalizers was carried out by analyzing the standard deviation. The 10 microRNAs with expression values (Ct) having a smaller standard deviation among all samples (benign and malignant) were preselected. The 10 normalizers (including hsa-let-7a, hsa-miR-103, and hsa-miR-125a-5p) are listed in Table 10.  The 55 discriminators (including hsa-miR-146b) are listed in Table 9. 
The specification (Example 3) teaches that the inventors generated normalizing values. To generate unique values that will be used as normalizers, they made all possible combinations among the 10 candidates for normalizers, so that the final value was the average between the values. At the end, all possible combinations come to a total of 175 combinations, therefore 175 single values to be used as normalization values. Then each of the 55 candidates for discriminator (D) is normalized by each of the 175 normalization values (N) generated above. 
Normalization formula=2˄(N-D) 
Each discriminator generates 175 normalized values. Each of these values is called a feature. A feature is a value used in machine-learning to separate classes. The concept used in the invention was to identify a set of features that have distinct values between benign and malignant. Then filter-based metaheuristic methods were used to know which features best separate the benign and malignant classes. The results allowed us to observe which microRNAs make up the best 
While methods of measuring miRNA are known in the art, methods of correlating miRNA with a phenotype such as thyroid cancer are highly unpredictable.   The unpredictability will be discussed below.
In the instant case the method comprises a step of “correlation” between the expression levels of the normalizing microRNAs and the discriminating microRNA, but the claims do not set forth how the expression level of hsa-let-7a, hsa-miR-103, and hsa-miR-125a-5p “correlates” with the expression level of hsa-miR-146b.  Further the claims do not set forth how these “correlations” allow one to classify a thyroid nodule. Based on the teachings in the specification which describe what is actually being done (Example 3 step 2) it appears that the word “correlates” is being misused.  What is actually being done is that the discriminator (D)  is normalized by a normalization values (N) (which is the average of the value of the 3 normalizers).  Normalization formula=2˄(N-D).  It is the normalized value that is used in machine-learning to separate classes.  However none of this is reflected in the instant claims.  Based on the teachings in the specification, steps in addition to “measuring” and “correlating” 
In the instant case it is highly unpredictable if the claimed method can be used to classify a thyroid nodule as medullary thyroid cancer, papillary thyroid carcinoma and its variants, follicular thyroid carcinoma and its variants, insular thyroid carcinoma, noninvasive follicular thyroid neoplasm with papillary-like nuclear features (NIFTP), goiter and its variants, thyroiditis and its variants, adenomas and their variants, Hurthle cells in thyroid and their variants, and thyroid hyperplasias and their variants. The teachings in the specification were able to classify thyroid nodules as benign or malignant using the normalized value of Feature A.  However there is no evidence in the specification that the normalized value of Feature A can be used to classify  subtypes of benign or malignant thyroid nodules that are encompassed by the claims. There is no analysis in the  specification of the normalized value of Feature A in a representative number of different types of benign and malignant thyroid tumors.  It is noted that the prior art of Nikiforova (J Clin Endocrinol Metab May 2008 93(5):1600-1608) teaches that various histopathological types of thyroid tumors, including those deriving from the same cell type, show significantly different profiles of miRNA expression (abstract).  Thus in view of the teachings of the prior art and the lack of evidence in the specification, it is highly unpredictable if it possible to classify a thyroid nodule as medullary thyroid cancer, papillary thyroid carcinoma and its variants, follicular thyroid carcinoma and its variants, insular thyroid carcinoma, noninvasive follicular thyroid neoplasm with papillary-like nuclear features (NIFTP), goiter and its variants, thyroiditis and its variants, adenomas and their variants, Hurthle cells in thyroid and their variants, and thyroid hyperplasias and their variants based on the normalized value of Feature A.  

The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to classify a thyroid nodule as medullary thyroid cancer, papillary thyroid carcinoma and its variants, follicular thyroid carcinoma and its variants, insular thyroid carcinoma, noninvasive follicular thyroid neoplasm with papillary-like nuclear features (NIFTP), goiter and its variants, thyroiditis and its variants, adenomas and their variants, Hurthle cells in thyroid and their variants, and thyroid hyperplasias and their variants based on the normalized value of Feature A. Additionally the claims encompass being able to classify a thyroid nodule based on the normalized value of Feature A in any type of biological sample. 
 In order to practice the breadth of the claimed invention one of skill in the art would have to detect the normalized value  of Feature A in samples obtained from patients having ˄(N-D). Then see if it is possible to classify different types of thyroid cancer based on this value (for example distinguish between medullary thyroid cancer and papillary thyroid carcinoma.  Further a representative number of different sample types would need to be tested.   The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.



7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nikiforova (J Clin Endocrinol Metab. May 2008 93(5):1600-1608) in view of Latham (US 2009/0075258 Pub 3/19/2009).
	Regarding Claim 1 Nikiforova teaches that they sought to investigate the expression patterns of miRNA in all major types of thyroid tumors (abstract). Nikiforova teaches that quantification of miRNA expression levels in thyroid tumors and normal thyroid tissue was performed by  RT-PCR using TaqMan MicroRNA Assays Human Panel.  Nikiforova teaches that  two endogenous controls were used for the normalization of RNA input: let7-a miRNA and small nucleolar RNA RNU44. To evaluate the appropriateness of these endogenous controls for

	Regarding Claim 5 Nikiforova teaches that a subset of 7 miRNAs, including miR-146b, was highly effective in separating thyroid cancer from hyperplastic nodules (page 1604 col 2 to 1605 col 2 and Fig 4).  Thus Nikiforova teaches a method for classifying a thyroid nodule (as cancer (malignant) or hyperplastic (benign). 
Regarding Claim 7 Nikiforova teaches  a) collecting thyroid tissue sample (surgically removed thyroid samples or FNA samples); b) extracting nucleic acids from the sample of step (a) (using Trizol reagent); c) measuring the expression level of at least one normalizing microRNA and at least one discriminating microRNA (RT-PCR); and d) correlating (interpreted as “normalizing”) the data obtained in step (c) of the expression level of at least one normalizing microRNA and at least one discriminating microRNA (see page 1601, col 2) . 

Nikiforova does not teach measuring the expression level of the normalizing miRNAs of miR-103 and miR-125a-5p.  Nikiforova does not teach using let-7a, miR-103, and miR-125a-5p to normalize the expression level of miR-146b (clms 1-4).   
However Latham teaches a method of quantifying a target miRNA in a biological sample by measuring the amounts of a target miRNA and at least one reference oncomir in a reaction volume, and normalizing the amount of target miRNA to the amount of one or more reference oncomirs (abstract). Latham teaches that the reference oncomir is chosen from hsa-miR-191, hsa-miR-93, hsa-miR-106a, hsa-miR-25, hsa-miR-17-5p, hsa-miR-103, hsa-miR-24, hsa-miR-99a, hsa-miR-320, hsa-miR-23a, hsa-miR-125a, hsa-miR-27a, hsa-miR-146a, and hsa-miR-195 (para 0008). Latham teaches that when two or more reference oncomirs are used as normalizers, a mean of the normalizers (e.g. arithmetic mean or geometric mean) is optionally used, depending on the nature of the quantification data (para 0053).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nikiforova by using let-7a, miR-103, and miR-125a-5p to normalize the expression level of miR-146b.  In the instant case Nikiforova teaches using let-7a to normalize the expression level of miR-146b.  One of skill in the art would have been motivated to further normalize using miR-103 and miR-125a-5p because Latham teaches that these miRNAs show a small variation in expression levels across a representative number of control and/or pathological samples (para 0056).  The claim would .  

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nikiforova (J Clin Endocrinol Metab. May 2008 93(5):1600-1608) in view of Latham (US 2009/0075258 Pub 3/19/2009) as applied to claims 1 and 7 above and in further view of Chen (Modern Pathology 2008 21, 1139-1146). 
	The teachings of Nikiforova and Latham are presented above.
	Nikiforova teaches a method further comprising the steps of  a1) preparing the sample collected in step (a) before performing step (b) (snap frozen tissue would need to be defrosted); and b2) cDNA synthesis from the nucleic acids obtained in step (b1) (10 ng total RNA was reverse transcribed using High Capacity cDNA Archive kit).
The combined reference do not teach purifying the nucleic acids obtained in step (b). 
However Chen teaches extracting RNA from thyroid tissues for miRNA analysis.  Chen teaches RNA from paraffin-embedded tissues was extracted using Ambion RecoverAll Total Nucleic Acid Isolation kit. For FNA samples, the initial lysis protocol was modified as these samples were initially collected in the RLT lysis buffer of the Qiagen RNeasy kit. For these specimens, 200–400 ml of lysis buffer from the Ambion mirVana miRNA isolation kit was added, and total RNA was then extracted organically using acid phenol:chloroform and was purified through glass-fiber-filtered column, following manufacturer’s protocol (1140, col 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nikiforova and 

	
11. 	Claims 1-5 and 7-9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 

    PNG
    media_image1.png
    584
    602
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    597
    616
    media_image2.png
    Greyscale

-the combinations of normalizers and discriminators (called Features A-X) in claims 3-4. 
and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).

Further, the recited miRNAs do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited miRNAs possess the common property of being useful in a method of classifying thyroid nodules.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634